DETAILED ACTION
This is the first office action in application number 17/157,138 filed January 25, 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “cyclonic structure mixes the laundry chemistry”, “cyclonic structure for generating a cyclonic motion”, in claims 3, 6 and 19.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

In Claim 15, it is unclear what the limitation “fluid chamber” is referring to. For the purposes of examination, this has been interpreted as “fluid carrier”. If this interpretation is incorrect, applicant is invited to correct the record in their response. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 5-6, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim limitation “cyclonic structure” in Claims 3, 16, and 19 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The limitation “cyclonic structure” in Claim 3, 6, and 19 has been interpreted under 35 USC 112(f) as means plus function limitations because of the combination of the nonstructural term “cyclonic structure” with the functional language “mixes the laundry chemistry”, and “for generating a cyclonic motion” without reciting sufficient structure to achieve the function. The corresponding structure is not disclosed in the specification.
All claims depending on Claim 3 have been rejected by virtue of dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5-6, and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim limitation “cyclonic structure” in Claims 3 and 19 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The limitation “cyclonic structure” in Claim 3 and 19 has been interpreted under 35 USC 112(f) as means plus function limitations because of the combination of the nonstructural term “cyclonic structure” with the functional language “mixes the laundry chemistry”, and “for generating a cyclonic motion” without reciting sufficient structure to achieve the function. The corresponding structure is not disclosed in the specification.
Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-12, and 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tubman (US6065171A) and Ghosh (USPGPUB20160237612). 
Regarding Claim 1, Tubman teaches the laundry apparatus (Col 4 Line 39, Figure 1; washer 10) comprising;
a treatment chamber for processing articles of laundry (Col 4 Line 41, Figure 1; a wash tub 14);
a mixing channel positioned below the cartridge housing that receives the laundry chemistry dispensed from the removable laundry cartridge (Col 5 Line 61-63, Figure 3; the louvered area 92 is generally positioned below the dispensers 36, 38, and 40 so that the wash additives fall directly onto the louvered area 92);
and a fluid assembly that delivers a fluid carrier through a flow path that includes the mixing channel, and wherein the laundry chemistry and the fluid carrier are delivered to a chemistry mixing section of a tub ring positioned above the treatment chamber and below the mixing channel (Col 5 Line 9-14; the washer includes a first fresh water conduit 50 which is divided into sub-conduits 52, 54, and 56. Sub-conduits 52 and 54 supply a flow of water to dispensers 36 and 38. Similarly, the sub-conduit 56 supplies water to the dispenser 40; Col 5 Line 66- Col 6 Line 3, Figure 4; the louvered area 92 can include a plurality of vanes 94 attached to a flange 96 defining a periphery of the louvered area 92. As illustrated in FIG. 4, the plurality of vanes create a drop zone 98 through which was additives are directed into the wash tub 14; wherein the louvered area is the mixing channel and the drop zone is the chemistry mixing section). Tubman does not teach the cartridge housing having the removable laundry cartridge.
Ghosh teaches the cartridge housing having a removable laundry cartridge that dispenses a laundry chemistry to the treatment chamber (Para 0031 Figure 3; the dispenser assembly 12 may configured as a drawer 20 which is accessed by opening the lid 18, as shown in FIG. 1. The drawer 20 can include one or more chambers for accommodating treating chemistry. At least one chamber 22 accommodates a bulk cartridge 24 containing a bulk supply of treating chemistry).
Therefore, it would be obvious to one of ordinary skill in the art to use the dispenser assembly of Ghosh in the laundry appliance of Tubman to dispense the desired laundry chemistry in the washing appliance.
Regarding Claim 2, Tubman and Ghosh teach the laundry appliance of claim 1 as described above, and Tubman further teaches the chemistry mixing section of the tub ring includes a plurality of apertures that are positioned to deliver the laundry chemistry and the fluid carrier to the treatment chamber (Col 6 Line 1-3, Figure 4; As illustrated in FIG. 4, the plurality of vanes create a drop zone 98 through which wash additives are directed into the wash tub 14; the spaces between the vanes forming the apertures).
Regarding Claim 3, Tubman and Ghosh teach the laundry appliance of claim 2 as described above, and Tubman further teaches the chemistry mixing section includes a cyclonic structure that mixes the laundry chemistry with the fluid carrier to define a processing fluid, wherein the plurality of apertures are positioned proximate a rear of the cyclonic structure (Col 6 Line 1, Figure 4; as illustrated in FIG. 4, the plurality of vanes 94 create a drop zone 98; wherein the plurality of vanes is interpreted to form the cyclonic structure. The applicant does not clearly define the cyclonic structure, and thus the vanes of Tubman read on the structure).
Regarding Claim 4, Tubman and Ghosh teach the laundry appliance of claim 1 as described above, and Tubman further teaches that the fluid assembly includes a plurality of fluid valves, wherein each fluid valve corresponds to a cartridge receptacle of the cartridge housing (Col 5 Line 11-16, Figures 1 and 2; Sub-conduits 52 and 54 supply a flow of water to dispensers 36 and 38. Similarly, the sub-conduit 56 supplies water to the dispenser 40. Water flow through the sub-conduits 52, 54, and 56 can be controlled through a conventional means such as respective solenoid operated valves 58, 60, and 62).
Regarding Claim 6, Tubman and Ghosh teach the laundry appliance of claim 3 as described above. Ghosh further teaches the fluid assembly including a fluid nozzle (Para 0035 Figure 13; an outlet conduit 48 extends from the dispenser assembly 12 to the tub 30 or to the treating chamber 34) Therefore, it would be obvious to one of ordinary skill in the art to include the fluid nozzle of Ghosh in the laundry appliance in order to direct a mixing stream into the cyclonic structure taught by Tubman in order to mix the laundry chemistry and fluid carrier.
Regarding Claim 7, Tubman and Ghosh teach the laundry appliance of claim 1 as described above, and Tubman further teaches the mixing channel includes a mixing plate having a plurality of perforations and the laundry chemistry and the fluid carrier are directed downward through the plurality of perforations and toward the tub ring (Figure 4; the louvered area 92 can be seen to have a plurality of perforations that direct the laundry chemistry and the fluid carrier toward the tub ring 16.
Regarding Claim 8, Tubman and Ghosh teach the laundry appliance of claim 1 as described above, and Ghosh further teaches a mixing channel and cartridge housing that define an expanded turbulence section that receives the fluid carrier against an underside of the removable laundry cartridge (Para 0052 Figure 4; flow channel 104 passes under the erosion platform 98 to erode a portion of the bottom face 88 of the solid block 86 to form a mixture of liquid and treating chemistry. Due to the slope of the bottom wall 80, the mixture flows by gravity through the outlet 108 at the rear of the cartridge 24, wherein the flow channel forms the mixing channel and the erosion platform is the cartridge housing). 
Regarding Claim 9, Tubman and Ghosh teach the laundry appliance of claim 8 as described above, and Ghosh further teaches the turbulence section defines a pre-mix chamber that partially mixes the laundry chemistry with the fluid carrier (Para 0052 Figure 4; The liquid flowing through the flow channel 104 passes under the erosion platform 98 to erode a portion of the bottom face 88 of the solid block 86 to form a mixture of liquid and treating chemistry).
Regarding Claim 10, Tubman teaches a chemistry dispensing assembly for a laundry appliance, the chemistry dispensing assembly comprising: 
a reservoir that dispenses a laundry chemistry to a treatment chamber (Col 4 Line 61-62 Figure 1; the housing top 34 can include a plurality of wash additive dispensers 36, 38, and 40, Col 5 Line 1-3; The dispensers 36 and 38 can be of known type to receive and dispense liquid additives into the wash tub 14); 
a mixing channel positioned below the reservoir that receives the laundry chemistry dispensed from the reservoir (Col 5 Line 61-63, Figure 3; the louvered area 92 is generally positioned below the dispensers 36, 38, and 40 so that the wash additives fall directly onto the louvered area 92); 
and a fluid assembly that delivers a fluid carrier through a flow path that includes the mixing channel, wherein the mixing channel is defined between an underside of the reservoir and an upper surface of the mixing channel (Col 5 Line 61-63, Figure 3; the louvered area 92 is generally positioned below the dispensers 36, 38, and 40 so that the wash additives fall directly onto the louvered area 92).
Regarding Claim 11, Tubman teaches the chemistry dispensing assembly of claim 10, wherein the laundry chemistry and the fluid carrier are delivered from the mixing channel to a tub ring for further mixing with the fluid carrier to define a processing fluid (Figures 3 and 4; it can be observed in Figure 4 that the laundry chemistry flows out of the dispenser and into the louvered zone 92 which functions as the mixing channel, then falls further to the tub ring 16 which has vanes 94 where further mixing occurs as shown in Figure 3).
Regarding Claim 12, Tubman teaches the chemistry dispensing assembly of claim 11, wherein the tub ring includes a plurality of apertures that are configured to dispense the processing fluid into a treatment chamber (Figures 3 and 4; the apertures can be seen between the vanes 94).
Regarding Claim 14, Tubman teaches the chemistry dispensing assembly of claim 10, and Ghosh further teaches that the mixing channel and the reservoir define an expanded turbulence section that receives the fluid carrier to generate a turbulent flow of the fluid carrier against an underside of the reservoir (Para 0052 Figure 4; flow channel 104 passes under the erosion platform 98 to erode a portion of the bottom face 88 of the solid block 86 to form a mixture of liquid and treating chemistry. Due to the slope of the bottom wall 80, the mixture flows by gravity through the outlet 108 at the rear of the cartridge 24, wherein the flow channel forms the mixing channel and the erosion platform is the cartridge housing). 
Regarding Claim 15, Tubman and Ghosh teach the laundry dispensing assembly of claim 14 as described above, and Ghosh further teaches that the turbulence section defines a premix chamber that partially mixes the laundry chemistry with a fluid chamber (Para 0052 Figure 4; flow channel 104 passes under the erosion platform 98 to erode a portion of the bottom face 88 of the solid block 86 to form a mixture of liquid and treating chemistry, where the liquid is the fluid carrier and the treating chemistry is the laundry chemistry).
Regarding Claim 16, Tubman teaches the laundry appliance of claim 11 as described above, and Tubman further teaches the mixing channel includes a perforated plate and the laundry chemistry and the fluid carrier are directed downward through perforations of the mixing channel and toward the tub ring (Col 5 Line 61-63, Figure 3; the louvered area 92 is generally positioned below the dispensers 36, 38, and 40 so that the wash additives fall directly onto the louvered area 92, wherein the louvers form the mixing plate and the louvered area forms the mixing channel, and the perforations in the louvered area can be seen in Figure 3).
Regarding Claim 17, Tubman teaches a laundry appliance ((Col 4 Line 39, Figure 1; washer 10) comprising:
 a rotating drum for processing articles of laundry (Col 4 Line 44-46, Figure 1; the washer 10 further includes a wash basket 24 disposed within the wash tub 14 and rotatable on a vertical axis);
a mixing plate positioned below the cartridge housing that defines a mixing channel, wherein the mixing channel receives the laundry chemistry dispensed from the removable laundry cartridge (Col 5 Line 61-63, Figure 3; the louvered area 92 is generally positioned below the dispensers 36, 38, and 40 so that the wash additives fall directly onto the louvered area 92, wherein the louvers form the mixing plate and the louvered area forms the mixing channel);
 and a fluid assembly that delivers a fluid carrier through a flow path that includes the mixing channel, wherein the mixing channel is defined between an underside of the removable laundry cartridge and an upper surface of the mixing plate, and wherein the laundry chemistry and the fluid carrier are delivered to a chemistry mixing section of a tub ring that is positioned above the rotating drum and below the mixing channel (Col 5 Line 61-63, Figure 3; the louvered area 92 is generally positioned below the dispensers 36, 38, and 40 so that the wash additives fall directly onto the louvered area 92, Col 5 Line 66- Col 6 Line 3, Figure 4; the louvered area 92 can include a plurality of vanes 94 attached to a flange 96 defining a periphery of the louvered area 92. As illustrated in FIG. 4, the plurality of vanes create a drop zone 98 through which was additives are directed into the wash tub 14; wherein the louvered area is the mixing channel and the drop zone is the chemistry mixing section). Tubman does not teach the cartridge housing having a removable laundry cartridge that dispenses a laundry chemistry.
Ghosh teaches a cartridge housing having a removable laundry cartridge that dispenses a laundry chemistry for delivery to the rotating drum (Para 0031 Figure 3; the dispenser assembly 12 may configured as a drawer 20 which is accessed by opening the lid 18, as shown in FIG. 1. The drawer 20 can include one or more chambers for accommodating treating chemistry. At least one chamber 22 accommodates a bulk cartridge 24 containing a bulk supply of treating chemistry).
Therefore, it would be obvious to one of ordinary skill in the art to use the dispenser assembly of Ghosh in the laundry appliance of Tubman to dispense the desired laundry chemistry in the washing appliance.
Regarding Claim 20, Tubman and Ghosh teach the laundry appliance of claim 17 as described above, and Tubman further teaches that the mixing channel includes a perforated plate and the laundry chemistry and the fluid carrier are directed downward through perforations of the mixing channel and toward the tub ring (Col 5 Line 61-63, Figure 3; the louvered area 92 is generally positioned below the dispensers 36, 38, and 40 so that the wash additives fall directly onto the louvered area 92, wherein the louvers form the mixing plate and the louvered area forms the mixing channel, and the perforations in the louvered area can be seen in Figure 3).

Claims 5, 13, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tubman and Ghosh as applied to claims 1-4, 7 10-12, and 17 above, and further in view of Nieh (USPGPUB20100064444).
Regarding Claim 5, Tubman and Ghosh teach the laundry appliance of claim 3 as discussed above. Tubman and Ghosh do not teach the deflector.
Nieh teaches the deflector (deflector 30 for deflecting wash liquid emitted from the wash liquid dispenser 28 into at least one of the drum 16 and the tub 20). 
Therefore, it would be obvious for one of ordinary skill in the art to include the deflector of Nieh in the laundry appliance of Tubman and Ghosh in order to deflect the laundry chemistry and fluid carrier to the desired area of the rotating drum. 
Regarding Claim 13, Tubman and Ghosh teach the laundry appliance of claim 12 as discussed above. Tubman and Ghosh do not teach the deflector.
Nieh teaches the deflector (deflector 30 for deflecting wash liquid emitted from the wash liquid dispenser 28 into at least one of the drum 16 and the tub 20). 
Therefore, it would be obvious for one of ordinary skill in the art to include the deflector of Nieh in the laundry appliance of Tubman and Ghosh in order to deflect the laundry chemistry and fluid carrier to the desired area of the rotating drum. 
Regarding Claim 18, Tubman and Ghosh teach the laundry appliance of claim 17, wherein the chemistry mixing section of the tub ring includes a plurality of apertures that are positioned to deliver the laundry chemistry and the fluid carrier to the rotating drum as discussed above. However, Tubman and Ghosh do not teach the deflector.
Nieh teaches the deflector (deflector 30 for deflecting wash liquid emitted from the wash liquid dispenser 28 into at least one of the drum 16 and the tub 20). 
Therefore, it would be obvious for one of ordinary skill in the art to include the deflector of Nieh in the laundry appliance of Tubman and Ghosh in order to deflect the laundry chemistry and fluid carrier to the desired area of the rotating drum. 
Regarding Claim 19, Tubman, Ghosh and Nieh teach the laundry appliance of claim 18, and Tubman further teaches the chemistry mixing section includes a cyclonic structure that mixes the laundry chemistry with the fluid carrier to define a processing fluid, wherein the plurality of apertures are positioned proximate a rear of the cyclonic structure. (Col 6 Line 1, Figure 4; as illustrated in FIG. 4, the plurality of vanes 94 create a drop zone 98; wherein the plurality of vanes is interpreted to form the cyclonic structure).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ROBERT BARKER whose telephone number is (571)272-2720. The examiner can normally be reached M-Th 8-5 Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL ROBERT BARKER/            Examiner, Art Unit 1711                                                                                                                                                                                            

/MICHAEL E BARR/            Supervisory Patent Examiner, Art Unit 1711